United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-908
Issued: November 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2010 appellant, through his representative, filed a timely appeal from the
January 26, 2010 merit decision of the Office of Workers’ Compensation Programs, which found
a two percent impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than a two percent impairment of the left leg.
FACTUAL HISTORY
On May 22, 2007 appellant, then a 31-year-old letter carrier, filed a compensation claim
alleging that he injured his left knee while walking his route in the performance of duty. The
Office accepted his claim for internal derangement, chondromalacia and tendinitis of the left
knee.
Appellant filed a schedule award claim. On September 7, 2009 Dr. Norman M. Heyman,
an orthopedic surgeon, reviewed appellant’s record and determined that he had a 29 percent

impairment of the left lower extremity due to combined impairments from strain and tendinitis,
bilateral partial meniscal tears, primary knee joint arthritis and patellar fissure.
On October 9, 2009 an Office medical adviser noted that a functional capacity evaluation
was not consistent with a 29 percent impairment rating. Further, he noted that appellant could
receive a diagnosis-based rating based on bilateral partial meniscectomy or primary osteoarthritis
or patellofemoral arthritis or tendinitis, but all these diagnoses could not be used. As judgment
was required to determine which diagnosis was most clinically accurate and impairing, the
medical adviser suggested a referral medical evaluation.
On December 30, 2009 Dr. Alexander Doman, an orthopedic surgeon and second opinion
physician, examined appellant and diagnosed status post arthroscopic partial medial
meniscectomy, left knee. He determined that appellant had a two percent impairment of the left
lower extremity based on partial medial meniscectomy. The Office medical adviser found that
Dr. Doman correctly evaluated the impairment.
On January 26, 2010 the Office issued a schedule award for a two percent impairment of
the left lower extremity. It based its decision on the impairment evaluation given by Dr. Doman.
On appeal, appellant’s representative argued: “The basis for the referral to a second
opinion was the legal opinion from the [district medical adviser] that the report from Dr. Heyman
could not be utilized as Dr. Heyman did not perform a physical examination upon appellant.” He
asserts that the Office medical adviser did not explain any other deficiency with Dr. Heyman’s
report. Appellant’s representative asks the Board to modify the Office’s decision to reflect the
rating given by Dr. Heyman.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
ANALYSIS
The basis for the Office’s referral to the second opinion physician was not that
Dr. Heyman, appellant’s evaluating orthopedic surgeon, did not physically examine appellant. It
was because the methodology of the sixth edition of the A.M.A. Guides requires the selection of

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).

2

a single regional diagnosis for rating purposes.3 Dr. Heyman based his overall rating by
combining four knee diagnoses. The Office medical adviser explained that appellant could
receive a diagnosis-based rating for bilateral partial meniscectomy or primary osteoarthritis or
patellofemoral arthritis or tendinitis, but not based on all four diagnoses combined. The referral
to Dr. Doman, an orthopedic surgeon, was for the purpose of examining appellant to determine
which knee diagnosis was most clinically accurate and impairing for rating purposes.
Dr. Doman based appellant’s impairment on the diagnosis of partial medial
meniscectomy, but he did not explain why he chose this diagnosis over the other diagnoses used
by Dr. Heyman or identified by the Office medical adviser. He appeared to clarify that appellant
did not have bilateral meniscectomies, but apart from acknowledging the accepted conditions in
the statement of accepted facts, he made no further mention of the various knee diagnoses at
issue.
The Board will set aside the Office’s January 26, 2010 decision and remand the case for a
supplemental report from Dr. Doman to address the various accepted conditions and diagnoses
and to exercise his judgment in selecting the most appropriate diagnosis for rating purposes.
After such further development of the medical evidence as may become necessary, the Office
shall issue an appropriate final decision on appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.

3

A.M.A., Guides 497, 499, Example 16-9 at 526, 529 (6th ed. 2008). At 16.2 the A.M.A., Guides provide that
when there are separate diagnoses in each limb, the examiners should use the diagnosis with the highest impairment
rating. If an examiner routinely uses multiple diagnoses without objective, supporting data, the validity and
reliability of the evaluation may be questioned.

3

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: November 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

